NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT



 3BA PROPERTIES LLC,                             No. 14-35591

                  Plaintiff,                     D.C. No. 2:13-cv-00979-TSZ
 and

 KEVIN LUBAHN; BRENDA FORD,                      MEMORANDUM*

                  Plaintiffs-Appellants,
   v.

 LARRY CLAUNCH; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Kevin LuBahn and Brenda Ford appeal from the district court’s judgment

dismissing their action alleging federal and state law claims. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for

failure to effect timely service. In re Sheehan, 253 F.3d 507, 511 (9th Cir. 2001).

We affirm.

      The district court did not abuse its discretion by dismissing plaintiffs’ claims

against defendant Larry Claunch because plaintiffs failed to establish good cause

for failure to effect timely service of the summons and complaint. See Fed. R. Civ.

Pro. 4(f); Brockmeyer v. May, 383 F.3d 798 (9th Cir. 2004) (outlining the ways in

which service of process may be effectuated under Rule 4(f)).

      We deny appellees’ requests for costs or attorney’s fees on appeal, set forth

in their answering brief, without prejudice to filing a motion in accordance with the

Federal Rules of Appellate Procedure and Ninth Circuit Rule 39-1.6.

      AFFIRMED.




                                          2                                    14-35591